Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 10, none of the prior art either alone or in combination disclose or teach of the claimed head-mounted display assembly or optical assembly specifically including, as the distinguishing features in combination with the other limitations, the claimed first filter stack disposed between the at least one lens and the image projecting device, the first filter stack including at least one beam splitting layer, the second filter stack disposed between the first filter stack and the at least one lens, the second filter stack including at least one reflecting element that faces the at least one lens, the at least one lens configured to receive a reflection of the infrared light from the eye of the user, a camera configured to capture images of the infrared light through the at least one lens, the infrared light reflected by the at least one reflective element and further wherein a plurality of light sources are placed in a perimeter surrounding the at least one lens, the plurality of light sources being configured to direct light to an eye of a user accessing the head-mounted display assembly, the light including the claimed infrared light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.